Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teaches or suggest a method of induction welding a first TPC to a second TPC using an induction coil that comprises cooling the first TPC with a cooling apparatus before heating by an induction coil.
Anderson et al (US 2002/0157785), the closest prior art, discloses a system for induction welding a first fiber thermoplastic (TPC)  to a second carbon fiber thermoplastic (TPC) comprising an induction coil disposed above the first TPC and moveable relative to a weld interface in a first direction to form a weld between the first TPC with the second TPC and a cooling apparatus disposed above the first TPC for cooling the first TPC, the cooling apparatus disposed adjacent the induction coil in the first direction, the cooling apparatus moveable in the first direction with the induction coil to cool the first TPC prior to forming the weld. Anderson does not teaches or suggest a method of induction welding a first TPC to a second TPC using an induction coil that comprises cooling the first TPC with a cooling apparatus before heating by an induction coil.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746